United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         June 24, 2002

                                               Before

                              Hon. William J. Bauer, Circuit Judge

                              Hon. Daniel A. Manion, Circuit Judge

                              Hon. Ilana Diamond Rovner, Circuit Judge


No. 00-2839

Gloria J. McCaskill,                                    Appeal from the United States
                        Plaintiff-Appellant,            District Court for the Northern
                                                        District of Illinois, Eastern Division.
       v.
                                                        No. 00 C 1543
SCI Management Corporation, SCI Illinois
Services Incorporated, doing business as                Suzanne B. Conlon,
Evergreen Cemetery, Sam Smith, et al.,                  Judge.
                    Defendants-Appellees.



                                           ORDER

       A majority of the panel has voted to grant defendants-appellees’ petition for rehearing, and
the panel opinion issued April 4, 2002, is hereby vacated. No further argument being necessary, the
matter will be decided on the record. FED . R. APP . P. 40(a)(4).